Citation Nr: 1708628	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  04-39 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected low back disability.

2.  Entitlement to service connection for a bilateral eye condition, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a bilateral foot condition, to include as secondary to diabetes mellitus or to a service-connected low back disability.

4.  Entitlement to an increased rating for a gastric ulcer disability, currently evaluated as 40 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to the service-connected gastric ulcer disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty for training, including from June 2, 1990 to June 16, 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A November 2008 rating decision denied entitlement to service connection for bilateral eye and foot conditions.  A September 2009 rating decision denied entitlement to service connection for diabetes mellitus and continued a 20 percent for a gastric ulcer disability.  

In December 2012, the Board, in pertinent part, remanded the issues on appeal for further development.  Thereafter, in a July 2014 decision, the Board denied entitlement to service connection for diabetes mellitus, a bilateral eye condition, and a bilateral foot condition, and denied a rating in excess of 20 percent for a gastric ulcer disability.  Additionally, the Board remanded the issues of entitlement to an increased rating for a low back disability and entitlement to a TDIU for further development.

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By Memorandum Decision issued in September 2015, the Court vacated and remanded the July 2014 decision.  The Court held that the July 2014 Board decision provided an inadequate statement of reasons or bases as to whether VA had satisfied its duty to assist and as to whether the Veteran had a current diagnosis of diabetes mellitus.  

Thereafter, in an October 2015 statement, the Veteran indicated that he wanted to withdraw the appeal for the issues of entitlement to an increased rating for a low back disability and entitlement to a TDIU.  In June 2016, the Board remanded the remaining issues on appeal for further development consistent with the Court's September 2015 Memorandum Decision.

In a November 2016 rating decision, the RO increased the Veteran's disability rating for a gastric ulcer to 40 percent, effective February 13, 2009, which was the date of the Veteran's increased rating claim.  As the November 2016 rating decision did not represent a total grant of benefits sought on appeal the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Regarding the issue of entitlement to a TDIU, as noted above, the Veteran withdrew a pending claim for a TDIU in an October 2015 statement.  In the June 2016 remand, the Board considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) was nonetheless raised as part and parcel of the increased rating claim on appeal.  The Board found that the Veteran had not alleged, and the evidence did not show, that he is unemployed because of his service-connected gastric ulcer disability.  Thus, the Board found that Rice was inapplicable.  

However, while the claim was in remand status, the Veteran submitted a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) wherein he asserted that he is unemployable due, in part, to his service-connected gastric ulcer disability.  When entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In light of the forgoing, the Board may infer a claim for a TDIU due exclusively to the service-connected gastric ulcer disability, because this is the underlying disability (for an increased rating) at issue in this appeal.  Thus, to the extent the Veteran wishes to pursue a claim for TDIU based on more than just the service-connected gastric ulcer disability, the Veteran is invited to continue prosecuting that claim at his local RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

The issue of entitlement to a rating in excess of 20 percent for the Veteran's gastric ulcer disability was remanded by the Board most recently in June 2016.  Following the post-remand evidentiary development, the RO issued a rating decision awarding a 40 percent rating, effective February 13, 2009, which was the date of the Veteran's increased rating claim.  The RO also informed the Veteran that because he previously stated that he was seeking a 30 percent evaluation, the increased rating "represents a grant that is considered a full and final determination of this issue on appeal."  

A Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded, unless he or she "express[es] a clear intent to so limit the issue on appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  Id.  A review of the claims file reflects that the Veteran's previous representative argued for a 30 percent or higher rating in the August 2010 notice of disagreement.  The Board does not find that this amounts to a clear intent to limit the appeal to a 30 percent disability rating.  Thus, in light of the fact that higher ratings for the Veteran's gastric ulcer disability are available and despite the RO's determination to the contrary, the grant of a 40 percent rating does not represent a total grant of benefits sought on appeal, and the issue of entitlement to a higher rating remains before the Board.  

A review of the record reveals that the AOJ did not readjudicate this aspect of the Veteran's appeal in the November 2016 supplemental statement of the case (SSOC), as was required by the Board's June 2016 remand instructions.  The Veteran therefore has not received notice that this issue remains on appeal.  As such, the claim must be remanded in order to afford the Veteran all requisite due process.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998); see also 38 C.F.R. §§ 19.9, 19.31(c) (2016).

Regarding the issue of entitlement to service connection for diabetes, the Veteran contends that steroid injections given for his service-connected low back disability caused him to develop diabetes mellitus.  See February 2009 Statement in Support of Claim.

Private treatment records show that the Veteran received epidural steroid injections in June 1994, August 1996, January 1997, October 1998, January 1999, and July 1999.  An October 1999 private treatment record shows that the Veteran "started spilling sugar in his urine" and the injections were stopped as a result.  Subsequent private treatment records show diagnoses of borderline diabetes and reflect that the Veteran was under diabetic monitoring.  A December 2000 VA treatment record notes that the Veteran "was told he has diabetes," but that he was not on medication and that "his blood sugars here in the VA since 1998 have all been normal."  The VA physician indicated that the Veteran was "doing well" regarding his diabetes diagnosis and that "I doubt the [diagnosis] will continue on diet only."  Subsequent VA treatment records dated through 2004 do not reflect a diagnosis of diabetes.  However, a June 2004 VA treatment record reflects that labs taken in May 2004 showed fasting blood sugar of 165 and an assessment of "hyperglycemia c[onsistent] w[ith] type 2 diabetes but will need confirmation."  Thereafter, a December 2004 VA treatment record shows a diagnosis of "type 2 diabetes-diet controlled."  Subsequent VA treatment records consistently show diagnoses of diet-controlled diabetes mellitus and reflect that the Veteran received ongoing diabetes diet and foot care management.  

Numerous VA opinions have been sought on the question of whether the Veteran has a diagnosis of diabetes, and if so, whether steroid injections caused his diabetes.  A June 2009 VA examiner indicated that the Veteran had been diagnosed with diabetes in 2004 and opined that that the Veteran's diabetes mellitus "is less likely than not related to his steroid injections done in 1995" because the Veteran had steroid injections in 1995, did not continue the injections after 1995, and was diagnosed with diabetes in 2004.  

In a March 2010 statement, the Veteran's representative argued that the June 2009 VA opinion was inadequate because the examiner did not explain the significance of the lapse in time between the injections and the diagnosis of diabetes.  Specifically, the representative noted that the examiner did not consider or discuss whether diabetes could develop as a result of the injections but not be diagnosed until 2004 or whether the injections could have caused diabetes, even if it did not develop until 2004.  In December 2012, the Board remanded the issue for further examination after agreeing that the June 2009 VA examiner's rationale was unclear.  

The Veteran was afforded a VA examination in October 2013; however, the examiner did not provide a nexus opinion because he found that the Veteran "does not have diabetes at this time" based on normal glucose and glycohemoglobin readings.

In June 2016, the Board remanded the issue for further examination after finding that the October 2013 opinion was inadequate because the examiner only noted that the Veteran did not currently have diabetes without providing an etiology opinion regarding the Veteran's diabetes in the past, to the extent it existed.  

The Veteran was afforded a VA examination in September 2016.  The examiner noted that the Veteran was diagnosed by his VA physicians in May 2004/May 2005 with type II diabetes mellitus, based on elevated blood glucose levels.  The examiner also indicated that the Veteran may currently "have a mild clinical case of type II diabetes."  The examiner opined that it is less likely as not that the Veteran's diabetes was caused by or aggravated by steroid injections for his service-connected lower back disability.  The examiner explained that the Veteran received steroid injections in 1990-1991 and in 1994, and "while these procedures may transiently elevate serum glucose, they will not cause diabetes."  However, the examiner also noted that the Veteran "was not diagnosed with diabetes until 2004, which is 10 years after the steroids" and that "[g]lycosuria was noted by a neurologist in 1999; this is 5 years after the Veteran's last steroid injections."  

The Board finds that the evidence is still insufficient regarding whether the Veteran's steroid injections caused his currently diagnosed diabetes.  In this regard, both the June 2009 and September 2016 VA examiners opined that the Veteran's steroid injections did not cause diabetes because of the length of time between the injections and the Veteran's diagnosis of diabetes.  However, both examiners misstated the facts such that the rationales remain unclear.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  Specifically, the examiners indicted that the Veteran last had steroid injections in 1994 or 1995, whereas diabetes was not diagnosed until 2004.  Moreover, the September 2016 VA examiner noted that Veteran's glycosuria in 1999, which he indicated was five years after the Veteran's last steroid injections.  However, as noted above, the record reflects that the Veteran received steroid injections in June 1994, August 1996, January 1997, October 1998, January 1999, and July 1999.  As the opinions appear to have been based on an inaccurate factual premise, they are incomplete and a new opinion is needed.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Without further clarification, the Board cannot determine whether the Veteran's diabetes is related to steroid injections for his service-connected low back disability.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In light of these circumstances, an addendum opinion is required.

With respect to the Veteran's claim of entitlement to service connection for bilateral eye and foot conditions, the Board finds that this claim is inextricably intertwined with his pending service connection claim for diabetes.  Specifically, the Veteran contends that his eye and foot conditions are secondary to diabetes mellitus.  Thus, it is appropriate to defer final appellate review of these issues until the inextricably intertwined claim of entitlement to service connection for diabetes has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  Similarly, the TDIU issue must be remanded because the increased rating claim is inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.

Lastly, as this case must be remanded for the foregoing reasons, any recent VA and treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal from March 2017 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records. 

2. After all available records have been associated with the claims file, obtain an addendum opinion from the September 2016 VA examiner as to the etiology of the Veteran's type II diabetes mellitus.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed. 

After reviewing the claims file, and if necessary examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that diabetes mellitus was (1) caused by or (2) aggravated by steroid injections given for the Veteran's service-connected low back disability.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's diabetes mellitus absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service-connected disability.

For purposes of the addendum opinion, the VA examiner is asked to assume, as fact, that the Veteran has a current diagnosis of diabetes mellitus, as indicated in the June 2009 and September 2016 VA examination reports and in the private and VA treatment records.  

In rendering the above opinion, the examiner must thoroughly review and discuss (1) private treatment records show that the Veteran received steroid injections in June 1994, August 1996, January 1997, October 1998, January 1999, and July 1999 and (2) private treatment records from 1999 showing glucosuria due to steroid injections and a diagnosis of diabetes.  

The examiner should specifically comment on whether the fact that the Veteran continued to received steroid injections until 1999, and not 1994 as stated in the September 2016 examination report, changes the previously proffered opinion that the steroid injections were too remote in time from the diabetes diagnosis to be the cause.  

If necessary, the examiner should thoroughly explain the significance of any lapse in time between the injections and the diagnosis of diabetes and discuss whether diabetes could develop as a result of the injections but not be diagnosed until 2004 or whether the injections could have caused diabetes, even if it did not develop until 2004. 

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a thorough rationale for each opinion given.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim, to include the issues of entitlement to an increased rating for a gastric ulcer disability and entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

